Rubin, J. (dissenting).
The only meritorious issue raised by this appeal is whether reversal of a conviction is mandated because, irrespective of any cautionary instructions issued by the Trial Justice, some of the jurors took notes, specifically notes of the court’s supplementary instructions which they had requested. It is the majority’s position that note-taking on any aspect of the court’s charge or supplemental charge requires a reversal. Among other apprehensions expressed by the majority are those stated by the Appellate Division, Second Department, in People v DiLuca (85 AD2d 439, 444-445)— that taking notes may distract the jurors from the proceedings, that the notes themselves may be inaccurate or incomplete and that their compiler may assume a preeminent status in the jury room.
While these concerns merit attention, it must be observed that they apply with equal force to memory, either individual or collective. A juror’s mind may wander whether he is taking notes or not. In addition, there is no guarantee that a juror’s recollection of the court’s instructions will allow him to scrupulously distinguish between elements of various offenses or different degrees of culpability. Finally, there is no assurance that a particular juror claiming to possess a superior memory will not assume a dominant position during deliberations. *91Moreover, note-taking by jurors is not without benefit—in refreshing recollection, minimizing read-backs and supplemental instructions and focusing the attention of the jurors on the proceedings. These competing considerations led the DiLuca court to entrust the question to the sound discretion of the Trial Justice (People v DiLuca, supra, at 445).
By way of background, it should be observed that jury note-taking cases in general emphasize that there is a perceived need on the part of jurors for some sort of written instructions to guide them in reaching a verdict in complex matters (see, United States v Polowichak, 783 F2d 410, 413). Moreover, there is no valid reason to deny to jurors an aid to memory generally employed by the court as well as by counsel (People v DiLuca, supra, at 444) and approved by the Federal courts and many States (see, United States v Maclean, 578 F2d 64). While there can be no dispute that instruction regarding the law requires particular accuracy, that observation itself is as demonstrative of the need for approved written instructions as it is of any necessity to preclude the taking of notes.
This court’s opinion in People v Tucker (153 AD2d 164) is dispositive of the issue raised on this appeal. Addressing a situation of obvious similarity, we upheld the taking of notes by jurors where they had requested a supplemental charge and where the court had issued cautionary instructions regarding the use of notes taken during its delivery. In that case, where one juror was observed to be taking notes, the Trial Justice stated, "Now, look, there’s no prohibition against taking notes, understand something, if you get in that jury room and somebody disagrees with your notes, says I think he said that, you have to come back out and have it read again, okay?” (People v Tucker, supra, at 166.) In the matter before us, the jury both requested the supplemental charge and asked to take notes. It is significant that the court felt constrained to deny the jurors’ request for a copy of the supplemental charge because decisions of the Court of Appeals require the consent of counsel and "no one will consent”. Although an objection to the taking of notes was stated by both the prosecution and the defense, no request for particular instructions was made. In permitting the taking of notes, the court delivered detailed cautionary instructions, stating, "I take notes too but I don’t rely on them. Something comes up and I’m not sure and I ask the reporter to read it back and I would suggest the same is true when you deliberate. Because someone has notes doesn’t mean those notes necessarily are *92reliable. * * * With that caution you may take the notes but they’re not the answer. The answer is what I say and that is from the reporter’s notes.” Defendant made no protest to these instructions, and the question of their propriety is not preserved for our review (CPL 470.05; People v Thomas, 50 NY2d 467, 471).
The circumstances presented by the instant appeal do not materially differ from those in Tucker (supra) and, unless compelling factors dictate otherwise, the principle of stare decisis requires an affirmance of defendant’s conviction. It bears emphasis that this is not a case where a statute, the meaning and application of which require explanation by the court, has been supplied to the jury without consent of counsel (CPL 310.30; People v Moore, 71 NY2d 684, 688; People v Tucker, supra, at 169-170). Nor does it involve the furnishing of an incomplete charge by the court, which might cause the jury to seize upon the portion supplied to the exclusion of other relevant instructions (People v Brooks, 70 NY2d 896; People v Owens, 69 NY2d 585). In this respect, this matter is distinguishable from our decision in People v Anderson (151 AD2d 335), a case in which the court suggested that the jurors take notes on the elements of the crime of forgery. Thus, in Anderson, undue judicial emphasis was placed upon that portion of the court’s charge and the particular crime to which it related. Here, by contrast, the request both for supplemental instructions and for permission to take notes thereon emanated from the jury. Consequently, there is no doubt that before any notes were taken, the jury had already determined what aspects of the charge were instrumental to their deliberations (People v Moore, 71 NY2d 684, 687, supra). If taking notes on only the supplemental charge is deemed to be objectionable on the ground that the notes concern less than the totality of the courts instructions then, reductio ad absurdum, so is the supplemental charge itself because it necessarily restricts the attention of the jurors to those areas in which instruction has been requested (People v Owens, supra, at 591; People v Almodovar, 62 NY2d 126, 132). Because it was the jurors, not the court, which selected the aspect of the charge requiring further instruction, any emphasis it received was occasioned by its unavoidable repetition in making a meaningful response to the jury’s inquiry (People v Owens, supra, at 591).
Finally, any error which might have been committed must be deemed harmless in view of the overwhelming evidence of *93defendant’s guilt (People v Moore, 71 NY2d 684, 686, supra) and in the absence of demonstrated prejudice to defendant in the court’s response to the jury’s request for supplemental instruction (People v Almodovar, 62 NY2d 126, 131-132, supra; People v DiLuca, 85 AD2d 439, 446, supra).
Milonas and Ellerin, JJ., concur with Asch, J.; Carro, J. P., and Rubin, J., dissent in an opinion by Rubin, J.
Judgment, Supreme Court, Bronx County, rendered on February 9, 1988, reversed, on the law, and the matter remanded for a new trial.